t c summary opinion united_states tax_court larry keith hodges petitioner v commissioner of internal revenue respondent docket no 20606-09s filed date larry keith hodges pro_se dennis r onnen for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code_of_1986 as amended background pursuant to sec_6330 larry keith hodges asks this court to review the notice_of_determination issued by the irs appeals_office sustaining the filing of a notice_of_federal_tax_lien to collect income taxes he owes for and on date the irs filed a notice_of_federal_tax_lien to collect hodges’ income_tax_liability for the years and the irs mailed a notice of this filing to hodges on date hodges requested an administrative hearing with the appeals_office in his request he asked the appeals_office to consider an offer-in-compromise and to withdraw the lien notice in a date letter the appeals_office requested documents to substantiate hodges’ assets debts income and expenses on date the appeals_office sent hodges a letter scheduling a telephone conference with him for date pincite p m and giving him the option of appearing in person the letter requested the following financial documents copies of bank statements and canceled checks for the last six months documentation of loan balances and the amount of the monthly payments and documentation of medical_expenses on date settlement officer penny of the appeals_office called hodges at the scheduled time hodges told penny he could no longer afford an offer-in-compromise hodges instead asked that collection activity be suspended penny asked hodges for the same financial documents requested in the date letter hodges did not submit the requested financial documents as a result the appeals_office determined that a suspension of collection efforts based upon hodges’ inability to pay was not justified by a notice dated date the appeals_office sustained the filing of the notice_of_federal_tax_lien hodges filed a petition with the tax_court to challenge the determination hodges resided in kansas when he filed his petition rules governing collection hearings discussion when a taxpayer fails to pay any federal_income_tax liability after demand sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer and sec_6323 authorizes the irs to file notice of that lien however within five business days after filing a notice_of_federal_tax_lien the irs must provide written notice of that filing to the taxpayer sec_6320 after receiving such a notice the taxpayer may request an administrative hearing before the appeals_office sec_6320 b administrative review is carried out by a hearing before the appeals_office pursuant to sec_6330 and c at the hearing the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider the issues properly raised by the taxpayer and consider whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s concern that any collection action be no more intrusive than necessary sec_6330 a taxpayer dissatisfied with the outcome of the hearing may appeal the notice_of_determination to the tax_court under sec_6330 as hodges has done where the underlying liability is not at issue we review the determination of the appeals_office for abuse_of_discretion that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir since the underlying liability is not at issue in this case we review the determination of the appeals_office for abuse_of_discretion the appeals_office did not abuse its discretion by deciding not to declare hodges’ tax_liabilities in currently-not- collectible status the notice_of_determination stated that the appeals_office verified that the requirements of applicable law and administrative procedure had been met and hodges does not dispute that the requirements were met the issue hodges raised concerns collection alternatives hodges requested that the appeals_office suspend collection activity against him on the ground of financial hardship suspension of collection activity is in the parlance of the governing statutory provisions a collection alternative that the taxpayer may propose see sec_6330 and that the appeals_office must take into consideration sec_6330 pitts v commissioner tcmemo_2010_101 slip op pincite the internal_revenue_manual irm makes provision for a taxpayer’s account to be declared currently not collectible in cases of hardship see irm pts dollar_figure date policy statement date however the regulations state that taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301 e proced admin regs it could hardly be otherwise for a taxpayer to justify suspension of collection on the ground that the account should be deemed currently not collectible -- ie that the taxpayer cannot afford to pay the liability--the taxpayer must of course show an inability to pay the liability to do so the taxpayer must reveal what money is available and what expenses must be borne to obtain this information the appeals_office made two requests for financial documents from 1this irm provision seems to indicate that currently-not- collectible status is a collection alternative to a levy action not a lien action we review hodges’ entitlement to currently- not-collectible status nonetheless because the notice_of_determination considered it hodges--but hodges failed to submit the documents in the absence of those documents the appeals_office did not abuse its discretion by declining to put hodges’ account into currently- not-collectible status see also pitts v commissioner supra other issues the appeals_office was required to consider whether the intrusiveness of filing a notice of tax_lien against hodges was balanced by the need to collect the unpaid taxes see sec_6330 the notice_of_determination says that this consideration was taken into account by the appeals_office nothing in the record indicates otherwise in addition there is no evidence that any of the circumstances permitting the withdrawal of the notice of lien exist see sec_6323 conclusion the appeals_office did not abuse its discretion when it denied currently-not-collectible status to hodges and upheld the filing of the notice of a federal_tax_lien to reflect the foregoing decision will be entered for respondent 2hodges testified that he has suffered from strokes that have periodically handicapped him he did not testify that his condition prevented him from sending the requested financial documents to the irs
